Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 1 of 26



                        UNITE? STATZS DISTRICT COURT
                        SOUTHERN DISTRICT 0F FLOR IDA

                         casé No. 9:17-cv-81262-DMM

   AMAURYS DE JESUS FERREIRA,
                     Plaintiff ,                          FILED BY n:.y           D.C ,


   IJXITED STATES OF AMERJCAj et a1y
                           Defèndants .
                                                               22T272218 (
                                                               ANGELA E.NOBLE
                                                              CLEHK U S DISI CK
                                          /                   s.o.oFFk#.-w.Rs.

                        Plain tiff's Motion for Leave
                      to Amend the Operative Complaint
         Plain tiff , AMAURYS DE JESUS FERREIRA , pro se, hereby files

   his Motion for Leave to Amend the Operative Complaint pursuant

   to F.R.C.P. 15(a)(2). Plaintiff requests his Motion he construed
   liberally. Haines v. Rerner, 404 D.S. 519 (1972). Plaiùtiff re-
   quests leave b e given for the following reasons :
         0n or aboùt No/etb èt 11, 2017, Plaiutiff filed his in itial

   complaint in this matter. ED.E.            Thereinjhe asserted claims
   again st United States of America ; th e U .S. Bureau of Alcohol,
    Tob acco , and Firearms ; thirteen individually-named 1aw enforce-

    ment officers; and an ''unknown agent.'' EId.J As to the thirteen
    known and Munknown'' individuals, Plaintiff alleged claim s for
    violation of h is rights pursuan t to Bivens v . Six Unknown Fed-

    eral Narcotics Agents, 403 D.S. 388 (1971). (Id.) Performing '
    its Hgatekeeper'' role under 28 U.S.C. j 1915A, this Côurt dis-
    missed the' claims against United States of America , ATF , and

    the ''John Doë'' defendantts). ED.E. 7.) The Court permitted the
    the case to proceed against the thirteen named defendants. Eld-;
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 2 of 26



    D.E. 76; D.E. 83.q
         Prior to filing his lawsuit , Plaintiff submitted a r equest
    under the Freedom of Information Act to ob tain documentation

    to iden tify th e   officers involved in his arrest (since he was
    unable at the tim e of arrest to see specific officers beh ind

    him) to Palm Beach County Sheriff's office. The result included
    a report naming th e th irteen named defendants . As such , Plain-

    tiff filed suit against those thirteen individuals.
         Now j during th e course of thls litigation and discov ery ,
    the North Miami Beach officer defendants (CASTILLO, DAVIS,
    NUNEZ, and PEREZ) provided a report. Thereinj ft fs documented
    that three other pfficers from the North Miami Beach Police
    department wère those who actually made ph ysical contact w ith
    Plain tiff to effectuate h is arrest , namely Lino Diazy Dukens
    Sanon , and Edward Garcia .

          As a result of this new discovery of the ''unknowp'' agentls)
    Ort.ginally pled (and previously dismissed as MJohn
                                                   .    Doe'')) Plain-
    tiff seeks leave to amend his complaint and now n/me th ese three

    individuals as defendants.

          F.R.C.P. 15(a)(2) notes that the Court should Mfreely kive
    leave'' to amend when ''justice so requires.'' In this instance,
    to deny Plaintiff leave to add these new p arbies who may have

    physically caused Plaintiff's injuries in the course of violat-
    ing his constitutional rights (while the previously-named def-
    endants participated and/or observed the violations without
    intervening) would f1y in the face of Justice being served.
          Further, to the extent this Court in its j 1915A screening
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 3 of 26



   cqpacity is concerned that such an amendm ent wour
                                                    ld prove futile
   by application of a statute of limitations, Plaintiff contends
   it would not , as th e statute of lim itations of four years has

   only just commenced. Plaintiff's arrest occured July 23, 2014,
   and he learned of his injury via an MRI on or about Octpber 15y
   2015 . Yetj as noted abovey Plaintiff had no knowledge of who

   directly caused his injury until August 13, 2019, when the dis-
                   .                    :
   covery          including the North Miami Beach report       iden tifying
   Diaz, Sanon , and Garcia was produced .

         Under Eleventh Circuit precedent, in j 1983 cases (and,
   by extension, Bivens cases), 'îthe statute (of limitations) does
   not begin to run until th e facts whiqh would support a cau se
    of action ar e apparen t or should be apparent to a person w ith
    a reasonàbly prudent regard fQr his rights.'' Calhoun v . Alabama
    Alcohol Beverage Control Bd.) 705 F.2d 422, 425 (11th Cir. 1983).
    Such actions do not acrue until the plaintiff knows or has reason
    to know he has been injured. éé., at 424; Rubin v. O'Koren,
    621 F.2d 114, 116 (5th Cir. 19.8U); Lavellee v. Listi, 611 F.2d
    1129, 1130 (5th Cir. 1980). Nor will an action acrue until the
    #laintiff is aware or should have been aware who hqs inflicted
    the tnjury. Lavellee,at 1131 (quoting U.S. v. Kubrick, 444 U.S.
    111 (1979)).
          In this case, Plaintiff acted diligently and prudently
    prior to filing suit by investigating h is arrest by the arrest-

    ing/incarcerating agency, i.e. Palm Beach County Sheriff. That
    akency identified thirteen involved individuals. That identi-
    fication 1ed directly to those officers being named defendants.
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 4 of 26



    In an abundance of cau tion , Plaintiff also included 'îunknowno
    agents - who were dismissed . Now ) Plaintiff h as been made aware

    of the identity of who (most likely) inflicted his injury. Aug-
    ust 13 , 2019 , is , thus , the triggering date for the statute of
    limitations to commence pursuan t to Lavellee . Th erefore , P lain -
    tiff's requested amendment w ould not be fu tile .

         Wherefore , sin ce the r equested amending of the operative
    comp lain t wou ld not be barred by the statute of limitation s and

    would serve the interest of justice, Plaintiff respectfully
    requests this Cour t gran t h im leave to amend th e comp lain t to

    add the three recen tly-identified invol/ed individualiq aw en-
    forcement offiçers, and for any and al1 other relièf this Court

    deems just and proper. Under L.R. 15.1, Plaintiff has attached
    his proposed Amended Complaint and , upon granting the instant
    motion j deem the attachment filld with :bhe Court .

                          Certificate of Serv ice
    I hereby certify that on th e date noted below , th e foregoing
    was filed with the Clerk of Courts by placement in the Inmate
    Mail System of the institution noted below , thus satisfying
    Houston v. Lack; and counsel for all other parties yill be ser-
    ved via the CM ECF System upon receip t by the Clerk 's office.


    navya,Ico/a/,v                          RespectfullySubmittedy
                                            A-maurys De Jesus Ferreira
                                            #61468-004
                                            FCI Coleman Low
                                            P .O . Box 1031
                                            Coseman, Florida
                                            33521-1031
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 5 of 26


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLOR IDA
                          Case No. 9:17-cv -81262-DMM

   AMAURYS DE JESUS FERREIRA ,
                   Plaintiff ,


    UNITED STATES OF AHER ICA ; U .S . BUREAU
    OF ALCOHDL,TOBACCO, AND FIREARMS;
    JAIME VAN VLIET , JAVIER RIBAS , PAT
    HIGGINS, R. YRCHOTA, KEITH STOKES
    AARON SILVER, PETE PEREZ) ERIC DAIIS,
    JORGE NUNEZ , CARLOS CASTILLO , PETER'
    CHONG-YENJ RICHARD SILVA , TXOY RA INES,
    UNKNOVN ATF AGENTj LINO DIAZ, DUKENS
    SANON , EDWARD GARCIA ,
               Defendan ts .
                                                /

                                 Amended Complaint

         Plaintiff, AMAURYS DE JESUS FERREIRA, does hereby sue Def-
    endants VAN VLIET , RIBAS, H IGGINS, VRCHOTA , STOKES, SILVER ,
    PEREZ, DAVIS, NUNEZ , CASTILLO , CHONG-YEN, SILVA , RAINES , DIAZ ,

    SANOH, and GARCIA in their individual and official capacityties)
    for compensatory and punitive damages as set forth herein (Def-
    endants rsA , ATF , and UNKNQWN ATF AGENT were previously dis-
    missed and, wh ile th e case caption remains , no cause of action

    is alleged against those dismissed Defendants). Plaintiff a1-
    leges th e following :
                               Jurisdiction and venue
         Thii action is brought for relief arising from violation
    of Plaintiff's rights pursuant to Bivens v . Six Pnknown Federàl

    Narcotics Aaents, 403 U.S. 388 (1971), and/or 42 U.S.C. j 1983.
    2.   This court has jurisdiction pursuant to 28 U.S.C. jj 1331.
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 6 of 26


    3.   Venue is proper in the Southern District of Florida pur-

    suant to 28 U.S.c. jj 1391(b)(2) and 1391(e)(1)(B) because,
    in ter alia j a substan tial part of the even ts or omission s giving
    rise to the claims herein occured within the Sou thern District

    of Florida .
    4.   Plain tiff has comp lied with a1l conditions preceden t to
    filing of suit, or those conditions precedent have been waived .

                                 Parties
         Plaintiff is a resident of the state of Florida .
    6.   At a11 tim es relevant to this matter , Defendant VAN VL IET

    was an agent with the ATF and a member of a Federal Join t Task
   'Force acting under color of law .
         At a11 times relevant to th is matter , Defendant RIBAS was

    an agent w ith th e ATF and a yemb er of a Federal Join t Task Force
    ac ting under the color of law .
         At a1l times relevant to th is matter ) Defendént H IGGIN S
    w as an agent with the ATF and a member of a Federal Join t Task
    Force acting under the color of law .

         At a11 times relevant to th is matter , Defendant VRCHOTA
    w as an offic er w ith Palm Beach Sh eriff's Office and a member

    of a Federal Joint Task Force acting under the color of law .
    10 . At a1l times relevant to th is matter , Defendant STOKES
    was an officer with PalmulBeach Sh eriff's Office and a member

    of a Federal Join t Task Force acting undqr the çolor           law .
    11 . At a11 times relevant to th is matter ) Defendant SILVER
    was an officer with Palm Beach Sheriff's Office and a member
    o f a Federal Join t Task Force acting upder the cplor of law .
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 7 of 26


    12 . At a11 times rrele'vant to th is m atter ) Defendent PEREZ was
    an officer with th e North Miami Beach police departm en t and a
    member of a Federal Joint Task Force acting under color of law .
            At all times relevant to this matter , Defendànt DAV IS was

    an officer with the North Miami Be:ch police department and a
    member of a Feder:l Joint Task Force acting under color of law .
    14 . At al1 times relevant to this matter ) Defendant NUNEZ was
    an officer with the Nor th Miami Beach police departmen t an d a
    member of a Federal Joint Task Force acting under color of law .

    15. At a11 times relevant to this matter, Defendant CASTtLLO
    was an officer w ith the North Miami Beach police departmen t

    and a member of a Federal Joint Task force acting under co lor
    of law .

            At a11 times relevant to this matter , Defendant CHONG-YEN

    w as an agent with th e ATF and a member of a Federal Joint Task
    Force ac ting under color of law .
            At a1l times relevant to this matter , Defendant SILVA was

    an agent w ith the ATF and a member of a Federal Joint Ta sk Force
    acting under color of law .
    18 . At a11 times relevant to this matter , Defendant RAINES
    w as an agent with the ATF and a membe: of a Federal Join t Task

    Force actin g under color of law .
    19 . At a1l time relevant to this matter , Defendant DIAZ w as
    an officer with the North Miami Beach police department and
    a memb er of a Federal Joint Task Force acting under color of
    law .
    20 . At a11 times relevant to this matter , Defendant SANON was
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 8 of 26



    an officer w ith the Nor th Miami Beach polic e departmen t an d
    a member of a Federal Joint Task Force acting under color of

    law .
            At'all times relevant to this m atter , Defendant GARC IA was
    an officer w ith the North Miami Beach police departm en t an d
    a member of a Federal Joint Task Force acting under color of

    law .,
                              Factual Alleqations
            0p or about July 23, 2014) Plaintiff was driving northbound

    on the Florid a Turnpike in Palm Beach Coun ty ) Florida .
    23 . On that date j Plaintiff saw flashing emergency ligh ts in
    h is rear view mirror .

            Plaintiff promptly pu lled over to the shou lder of the road-

    Way .
    25. After Plaintiff 's veh icle stopped , some Defend ants appro-
    ached Plain tiff 's veh icle with their service weapons drawn and

    brandished , aiming at Plaintiff and h is vehicle .
            Defendants either approached Plaintiff's vehicle or obser-

    ved those who did .
    27 . Plaintiff was instructed at gun-point to exit the veh icle

    with hands raised .
            Plaintiff immediately complied with that instruction .
    29 . Plain tiff was instructed at gun-point to 1ay prone upon
    th e ground on the driver 's side of th e v ehicle .
    30 .    Plaintiff immediately comp lied with that instruction as
    welly laying upon his stomach on tée hot pavement with his hands
    spread apart over his head and legs spread apart .
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 9 of 26



         The traffic stop aùd arrest were recorded videographically
    by 1aw enforcement officers and/or aerial suçveillance.
         While laying prone on the asphalt, Plain tiff was assau lted
    by 1aw enforcement officers via the applica tion of excessive

    force v iz-a-viz :
               While effectuating Plain tiff's arrest y a Defendan t

               p laced h is knee upon Plaintiff 's sideways-turned head ,

               pressing hià cheek into the hot asph alt) and causing

               bloody cuts and/or abrasions;
         b.    Pressure was put by 1aw enforcement officerts) on
               Plain tiff 's back as his left arm was twisted aggres-

               sively backwards ;
         C.    Plain tiff complied with a11 1aw enforcement d irect-
               ives and offered no resistance;

         d.    Plaintiff w as kicked in the back and/or side while
               lay ing prone ;

         e.    Plain tiff 's righ t arm was violen tly pulled beh ind

               h is back to be p laced in handcuffs;
          f.   Plaintiff yelled in pain and stated clearly tha t ''h e
                                   '
               was no t resisting ;jj

         g.    Plaintiff was punched in the face and told to ''shut

               the fuck up !'';

         h.    Already h andcuffed , Plaintiff heard a Defendant state,
               ''shoot h im , shoot him , don 't leave h im alive i'' and ,

          1.   As Plain tiff was hoisted from tho ground y the handcuffs
               cut in to h is skin because they hàd been applied too
                tightly .
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 10 of 26


    33 .   Subsequent to his arrest , Plaintiff complained to 1aw en-
    forcement officers that his righ t arm was Mbroken'' and le ft
    shoulder was ,1torn -1
                        .1

           At no time was Plaintiff provided prompt medical care and/
    or evaluation of his alleged injuries despite his complaints
    of signifcan t pain .

    35 .   On the date of his arrest , prior to h is arrest, Plain tiff

    did not have any injury to his right arm or left shouldet.
           The only interaction Plain tiff h ad w ith Palm Beach County
    Fibe : Rescue on the date of his arrest was to cut the h an dcuffs
    from h is wrist, and no treatment was prov ided for h is alleged

    and complained of injuries.
           Upon in formation and belief, Defendants DIAZ, SANON , and
    GARCIA , along with undetermined other Defendan tsy physically

    assaulted and/or battered Plaintiff on the date of his arrest.
    38 .   Upon in formation and b elief, those Defendants not physic-
    ally in contact w ith Plain tiff on the date of his arrest ob ser-

    ved the actions of those Defendants that physically assau lted

    âhd/or battered Plaintiff, and took no steps to stop such act-
    ions.
    39 . Dpon in formation and beliefj on the date of Plain tiff 's
    arrest , each Defendant had received training into wh at const-
    ituted appropria te force and excessive force .
           Dpon information and belief, on the date of Plain tiff 's

    arrest j each Defendan t knew or had reasonable opportunity to
    know that the u se of excessive force in effectuating an arrest
    violated an individualls constitutional rights.
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 11 of 26


    41. Since the date of his arrest j Plaintiff has received some

    medical care for his injuries, viz-a-viz:
                 MRI exams show ing a torn left shoulder tendon tear
                 and righf torn tricep ;

          b.     Surgical intervention for attempted repair to th e
                 righ t torn tricep ; and ,

                 Recommended surgical in tervention for a left àh oulder
                 replacement.

          Plaintiffîs alleged injuries were caused during effectu-
    ation of h is arrest .
    43. Plain tiff suffered , and con tinues to suffer , from pain

    caused by his current injuries and medical conditi6nEl
          Th e actions allegedly attributed to Defendan ts violated
    Plain tiff 's Fourth and Fourteenth Amendmen t constitutional righ ts .


                           Count 1 (against VAN VLIET)
          Plaintiff realleges and reavers the allegation set forth
    in Paragraph s     through 44 , inclusively , as if set forth h erein
    verbatim .

          0n July 23 ? 2014 , Defendant VAN VLIET eith er physically
    used excessive force in effectuating Plaintiff's arrest and/or
    observed those who did and failed to prevent such action , ac t-
    ing with ev il motive or in tent , or reckless or callous indif-
    ference .
          Defendant VAN VLIET'S actions and/or omission to act vio-
    lated P lain tiff 's righ ts to be free from unreasonable deten tion ,

    and unreasonable search and seizure under the P .S. Constitut-
    ion 's Fourth Amendmen t.
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 12 of 26


    48. Defendant VAN VLIET'S actions and/or omission to act vio-
     lated Plaintiff js righ t to be free from the excessive use
                                                              ' of
     force under the U .S. Constitution 's Fourteenth Amendmen t.

    49. Defendant VAN VLIET is liable for the injuries Plaintiff
     sustained as a result of the constitutional violations .

    Wherefore, Plaintiff requests entry of judgment in his favor
     against Defendan t VA5 VLIET , award compen satory and punitive
    damagesy award attorney fees/costs of this action, and any and
     a1l other relief this Court deems just and proper.
                             Count 2 (against RIBAS)
     50. Plaintiff realleges and reavers the allegation set forth
     in Paragraph s 1 through 44 , inclusively, as if set forth h erein
    verbatim .
          0n July       2614, Defendant RIBAS either physically used
     excessive force in effectuating Plaintiff's akrest and/or ob-
     served those whp did and failed to prevent such action, acting
     with ev il motive or intenty or reckless or callous indifference .
     52. Defendant RIBAS'S actions and/or omission to act violated
     Plain tiff's rights to be free f/om unreasonab le detention j and
     unreasonable search and seizure under the U .S. Constitution 's
     Fourth Amendment.

          Defendant RIBAS'S actions and/or omission to act violated
     Plaintiff 's right to be free from the excessive use of force
     under the U .S . Constitution 's Fourteenth Amendment .

          Defendant RIBAS is liable for the injuries Plaintiff sus-
     tained as a resu lt of the constitutional violations.

          Wherefore, Plaintiff requests entry of judgment in his
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 13 of 26


    favor against Defendan t RIBAS, award compensatory and pun itive

    damages, award attorney fees/costs of this action, and any and
    a11 other relief this Court deems just and proper.
                           Count 3 (against HIGGINS)
          Plaintiff realleges and reavers the allegations set forth
    in Paragraph s 1 through 44 j inclusiv ely, as if set forth h erein
    verbatim .
    56 . 0n July 23, 2014 ) Defendant HIGGINS either physically used

    excessive force in effectuating Plaintiff's arrest and/or ob-
    served those who did and failed to prevent such action y ac ting
    with ev il motive or intenty or reckless or callou s indifference.

    57. Defendant HIGGINS'S action and/or omission to act violated
    Plaintiff's rights to be free from unreasonable deten tion y and

    unreasonable search and seizure under the U .S . Constitution 's
    Fourth Amendment .

    58. Defendant HIGGINS'S actions and/or omission to act violated
    Plaintiff's righ t to be free from the excessive use of force
    under the U .S. Constitu tion 's Fourteenth Amendmen t.

    59. Defendant HIGGINS is liable for the injuries Plaintiff sus-
    tained as a resu lt of the constitutional violations.

          Wherefore, Plaintiff requests entry of judgment in his
    favor against Defendant HIGGINS, award compen satory and punitive

    damagesy award attorney fees/costs of this action, and any and
    all other relief this Court deems just and proper.
                           Count 4 (against VRCHOTA)
          Plaintiff realleges and reavers the allegations set forth
    in Paragraph s 1 through 44 , inclusively j as if set forth herein
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 14 of 26


    verbatim .
    61. On July 23 , 2014 ) Defendan t VRCHOTA either physically used
    excessive force in effectuating Plaintiff's arrest and/or ob-
    served those who did and failed to prevent such action , ac ting
    with evil motive or inten ty or reckless or callous indifference .
    62. Defendant VRCHOTA'S action and/or omission to act violated
    Plaintiffîs righ ts to be free from unreasonable detention y and

    unreasonable search and seizure under the U .S. Constitu tion 's

    Fourth Amendmen t.

          Dqfendant VRCHOTA'S action and/or omission to act violated
    Plain tiff's righ t to be free from the excessive use of force
    under the U .S. Constitution 's Fourteenth Amendment .

    64. Defendant VRCHOTA is liable for the injuries Plaintiff sus-
    tained as a result of the constitutional v iolations.

          Wherefore, Plaintiff requests entry of judgment in his
    favor against Defendant VRCHOTA , award compensatory and punitive

    damages, award attorney fees/costs of this action, and any and
    all other relief this Court deems just and proper.
                            Count 5 (against STOKES)
          Plaintiff realleges and reavers the allegations set forth
    in Paragraph s 1 through 44 y inclusively) as if set forth herein
    verbatim .
    66. 0n July 23 , 2014 ) Defendant STOKES either physically used
    excessive force in effectuating Plaintiff's arrest and/or ob-
    served those who did and failed to prevent such action j acting
    with evil motive or inten t, or reckless or callous indifference.

    67. Defendant STOKES'S action and/or omission to act violated
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 15 of 26


     Plaintiff 's righ ts to be free from unreasonable detention y and

     unreasonable search and seizure under the U .S. Constitution 's
     Fourth Amendmen t.

     68. Defendant STOKES'S action and/or omission to act violated
     Plain tiff 's righ t to be free from the excessive u se of force
     under the U .S . Constitution 's Fourteenth Amendment .

     69. Defendant STOKES is liable for the injuries Plaintiff sus-
     tained as a result of th e constitutional v iolation s.

          Whereforey Plaintiff requests entry of judgment in his
     favor against Defendant STOKES, award compensatory and punitive
     damages, award attorney fees/costs of this action, and any and
     al1 other relief this Court deems just and proper.
                            Count 6 (against SILVER)
     70. Plaintiff realleges and reavers the allegations set forth
     in Paragraph s    through 44 y inclusively , as       set forth herein
    verbatim .
          0n July 23 , 2014 , Defendant SILVER either physically used
     excessive force in effectuating Plaintiffls arrest and/or ob-
     served those who did and failed to prevent such action , acting
                                                        i
    with evil motive or inten t) or reckless or callous indifference .

          Defendant SILVER'S action and/or omission to act violated
    Plaintiff's righ ts to be free from unreasonab le detention y and
    unreasonable search and seizure under the U .S. Constitution''s
     Fourth Amendmen t.

     73. Defendant SILVER'S action and/or omission to act violated
    Plaintiff 's righ t to be free from the excessive use of force

    under the U.S. Constitution 's Four teenth Amendment .
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 16 of 26


          Defendant SILVER is liable for the injuries Plaintiff sus-
     tained as a result of the constitu tional violations.

          Wherefore, Plaintiff requests entry of judgment in his
     favor against Defendant SILVER , award compensatory and pun itive

    damages) award attorney fees/costs of this action, and any and
     a11 other relief this Court deems just and proper.
                             count 7 (against PEREZ)
     75. Plaintiff realleges and reavers the allqgations set forth
     in Paragraphs     through 44j inclusively , as if set forth h erein
    verbatim .
     76. On July 23 , 2014 , Defendant PEREZ either physically u sed

     excessive force in effectuating Plaintiff's arrest and/or ob-
     served those who did and failed to preven t such action , ac ting
    with evil motive or in tent, or reckless or callous indifference .
          Defendant PEREZ'S action and/or omission to act violated
    Plain tiff 's rights to be free from unreasonable detention , and
    unreasonable search and seizure under the D .S . Constitution 's
     Fourth Amendment .

     78. Defendant PEREZ'S action and/or omission to act violated
    Plain tiff 's right to be free from the excessive use of force
    under the U .S Constitution 's Fourteenth Amendment .

    79. Defendant PEREZ is liable for the injuries Plaintiff sus-
     tained as a result of the constitutional violations.

          Whereforey Plaintiff requests entry of judgment in his
    favor against Defendant PEREZ , award compensatory and punitive

    damages) award attorney fees/costs of this actionz and any and
    a11 other relief this Court deems just and proper.
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 17 of 26


                             count 8 (agatnst DAVIS)
     80.   Plaintiff realleges and reavers the allegation s set forth

     in Paragraphs 1 through 44) inclusively , as          set forth h erein
    verbatim .
     81.   0n July 23 ) 2014 , Defendan t DAV IS either physically u sed

     excessive force in effectuating Plaintiff's arrest and/or ob-
     served those who did and failed to prevent such action , ac ting
    with evil motive or intenty or reckless or callous indffference .
     82. Defendant DAVIS'S action and/or omission to act violated
     Plaintiff 's righ t to be free from unreasonable deten tion , and

    unreasonab le search and seizure under the P .S. Constitution 's

     Fourth Amendmen t.

     83. Defendant DAVIS'S action and/or omission to act violated
     Plaintiff ls righ t to be free from the excessive use of force
    under the U .S Constitution 's Fourteenth Amendment .

     84. Defendant DAVIS is liable fo# the injuries Plaintiff sus-
     tained as a result of the constitutional violations.

           Whereforey Plaintiff, requests entry of judgment in his
     favor again st Defendàn t DAV IS, award compensatory and pun itive

    damages, award attorney fees/costs of this action, and any and
    al1 other relief this Court deems just and proper.
                             Count 9 (against NUNEZ)
     85. Plaintiff realleges and reavers the allegations set forth
     in Paragraphs 1 through 44 , inclusively z as if set forth h erein
    verbatim .
     86.   0n July 23 , 2014 , Defendan t NPNEZ either physically used

     excessive force in effectuating Plaintiff's arrest and/or ob-
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 18 of 26


     served those who did and failed to preven t such action y ac ting
     with evil motive or intent, or reckless or callous indifference.

     87. Defendant NPNEZ'S action and/or omission to act violated
     Plaintiff îs righ t to be free from unreasonable detentipn , and
     unreasonab le search and    seizure under the U .S . Constitution 's
     Fourth Amendment.

     88. Defendant NPNEZ'S action and/or omission to act violated
     Plaintiff 's righ t to be free from th e excessive use of force
     under the U .S Constitution 's Fourteenth Amendment.

     89. Defendant NUNEZ is liable for the injuries Plaintiff sus-
     tained as a resu lt of the constitutional violations .

          Wherefore, Plaintiff, requests entry of judgment in his
     favor against Defendant NUNEZ , award compensatory and puni tive

     damagesj award attorney fees/costs of this action, and any and
     a11 other relief this Court deems just and proper.
                          count 10 (against CASTILLO)
     9O . Plaintiff realleges and reavers the allegations set forth
     in Paragraph s    through 44 , inclusively , as if set forth herein
     verbatim .
          0n July 23 , 2014 , Defendant CASTILLO either physically

     used excessive force in effectuating Plaintiff's arrest and/or
     observed those who did and failed to prevent such action , acting
     with evil motive or intent) or reckless or callous indifference.
     92. Defendant      CASTILLO'S action and/or omission to act violated
     Plaintiff is righ t to be free from unreasonable detention , and

     unreasonab le search and seizure under th e U .S constitution 's
     Fourth Amendmen t.
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 19 of 26


          Defendant CASTILLO'S action and/or omission to act violated
     Plain tiff 's righ t to be free from th'
                                            e excessive use of force
     under the U .S. Constitution 's Fourteenth Amendmen t.

     94. Defendant CASTILLO is liable for the injuries Plqintiff
     sustained as a resu lt of the constitutional viola tions .

          Wherefore, Plaintiff, requests entry of judgment in his
     favor against Defendant CASTILLO , award compensatory and punitive

     damages, award attorney fees/costs of this action, and any and
     a11 other relief this Court deems just and proper.
                          Count 11 (against CHONG-YEN)
          Plaintiff realleges and reavers the allegations set forth
     in Paragraphs     through 44, inclusiv ely , as if set forth h erein
     verbatim .
     96 . On July       2014 ) Defendan t CHONG-YEN eith'
                                                        er physically
     used excessive force in effectuating Plaintiff's arrest and/or
     observed those who did and failed to prevent such action j acting
     with evil motive or intent) or reckless or callous indifference .

     97. Defendant      CHONC-YEN'S action and/or omission to act vio-
     lated Plaintiffîs righ t to be free from unreasonable deten tion )

     and unreasonab le search and seizure under the P .S Constitu tion 's

     Fourth Xmendment.
     98. Defendant CHOHG-YEN'S action and/or omission to act vio-
     lated Plaintiffls righ t to be free from the excessive use of
     force under the D.S. Constitution 's Fourteenth Amendment.

          Defendant CHOHG-YEN is liable for the injuries Plaintiff
     sustained as a result of th e constitutional v iolations .

          Wherefore, Plaintiff, requests entry of judgment in his
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 20 of 26


    favor against Defendant CHONG-YEN, award compensatory and puni-

    tive damages, award attorney fees/costs of this actiony and any
    and al1 other relief this Court deems just and proper.
                            Count 12 (against SILVA)
    100 . Plaintiff realleges and reavers the allegations set for th
    in Paragraph s 1 through 44y inclusively , as if set forth h erein
    verbatim .

    101. On July        2014, Defendan t SILVA eithbr physically u sed
    excessive force in effectuating Plaintiffîs arrest and/or ob-
    served those who did and failed to preven t such action y ac ting
    with evil motive or intintj or reckless or callous indifference .

    102. Defendant's SILVA'S action and/or omission to act violated
    Plaintiff 's righ t to be free from unreasonable detention j and
    unreasonable search and siezure under the              Constitution 's
    Fourth Amendmen t.

    103. Defendant's SILVA'S action and/or omission to act violated
    Plaintiff's righ t to be free from the excessive use of force
    under the         Constitution 's Fourteen th Amendment.

    104. Defendant SILVA is liable for the injuries Plaintiff sus-
    tained as a result of the constitutional violations.

          Wherefore) Plaintiff,requests entry of judgment in his
    favor against Defendan t SILVA , award compensatory and pun itive

    damages) award attorney fees/costs of this action, and any and
    all other relief this Court deems just and proper.
                            count 13 (against RAINES)
    105 . Plaintiff realleges and reavers the allegations set forth
     in Paragraphs     through 44 , inclusively y as       set forth herein
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 21 of 26


    verbatim .
    106 . On July 23, 2014 , Defendant RAINES either physically used
    excessive force in effectuating Plaintiff's arrest and/or ob-
    served those who did and failed to preven t such action , ac ting
    with evil motive or intent , or reckless or callous indifference .

    107. Defendant RAINES'S action and/or omission to act violated
    Plaintiff's right to be free from unreasonable deten tion y and
    unreasonable search and seizure under the U .S . Constitution 's

    Fourth Amendmen t.
    108. Defendant RAINES'S action and/or omission to act violated
    Plaintiff's righ t to be free from th e excessive use of force
    under the U .S . Con stitution 's Fourteenth Amendment .

    109. Defendant RAINES is llable for the injuries Plaintiff sus-
    tained as a result of the constitutional violatlons .

          Whereforey Plaintiff, requests entry of judgment in his
     favor against Defendant RAINES, award compensatory and punitive

    damages, award attorney fees/costs of this actionj and any and
    all other relief this Court deems just and proper.
                             Count 14 (against DIAZ)
     110 . Plaintiff realleges and reavers the allegations set forth
     in Paragraphs 1 through 44 , inclusively ) as if set forth herein

     verbatim .
     111. 0n July 23y 2014 , Defendan t DIAZ either physically used
     excessive force in effectuating Plaintiff's arrest and/or ob-
     served those who did and failed to preven t such action , acting
     with evil motiv e or intent , or reckless or callous indifference .

     112. Defendant's DIAZ'S action and/or omisslon to act violated
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 22 of 26


    Plaintiff's right to be free from unreasonable detentiony and
    unreasonable search and seizure under the U .S. Constitution 's

    Fourth Amendment .
    113. Defendant DIAZ'S action and/or omission to act violated
    Plaintiff's righ t to be free from the excessive use of force
    under the U .S. Constitution 's Fourteen th Amendment.

    114. Defendant DIAZ is liable for the injuries Plaintiff sus-
    tained as a result of the constitutional violations.

          Wherefore, Plaintiffy requests entry of judgment in his
     favor against Defendant DIAZ, award compensatory and punitive

    damages) award attorney fees/costs of this action, and any and
    a1l other relief this Court deems just and proper.
                            Count 15 (against SANON)
          Plaintiff realleges and reavers the allegations set forth
     in Paragraphs     through 44 , inclusively ) as kf set forth herein
    verbatim .
     116. On July 23y 2014 , Defendan t SANON either physically used

     excessive force in effectuating Plaintiff's arrest and/or ob-
     served those who did and failed to prevent such action , acting
    w ith evil motive or inten tj or reck less or callous indifference .

     117. Defendant SANON'S action and/or omission to act violated
     Plaintiff's right to be free from unreasonable detention, and
     unreasonable search and seizure under the P .S. Constitution 's

     Fourth Amendment.

     118. Defendant SANON'S action and/or omission to act violated
     Plain tiff's righ t to be free from the excessive u se of force
     under th e U.S . Constitution 's Four teenth Amendmen t.
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 23 of 26


    119. Defendant SASON is liable for the injuries Plaintiff sus-
    tained as a result of the constitutional violations .

          Wherefore, Plaintiff requests entry of judgment in his
    favor against Defendant SANON , award compensatory and pun itive

    damages, award attorney fees/costs of this action, and any and
    a1l other relief this Court deems just and proper.
                           count 16 (aaainst GARCIA)
    12Q . Plaintiff reatleges and r eavers th e allegations set forth
    in Paragraph s    through       inclusively , as      set forth h erein
    verbatim .
          0n July 23y 2014, Defendant GARCIA either physically used
    excessive force in effectuating Plaintiff's arrest and/or ob-
    served th ose wh o did and failed to prevent such action , acting
    with evil motive or intent , or reck less or callou: indifference .
          Defendan t GARCIA 'S action and/or omission to act violated
    Plaintiff's right to be free from unreasonable detention , and

    unreasonable search and seizure under the             Constitution 's
    Fourth Amendment.

    123. Defendant GARCIA'S action and/or omission to act violated
    Plain tiff 's righ t to be free from th e excessive use of force
    under the U .S. Constitution îs Fourteenth Amendment.

          Defendant GARCIA is liable for the injuries Plaintiff sus-
    tained as a result of the constitu tional violations .

          Wherefore, Plaintiff requests entry of judgment in his
    favor against Defendant GARCIA , award compensatory and punitive

    damages, award attorney fees/costs of this actiony and any and
    a11 other relief this Court deems just and proper.
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 24 of 26


                                Jury Trial Demand
    125. Plaintiff demands a trial by jury on a1l issues so traible         .




    DATED:10/.,7/:.                         Respçctfully Submitted y
                                                     Y


                                            Amaurys De Jesus Ferreira
                                            #61468-004
                                            FCI Coleman Low
                                            P.O. Box 1031
                                            Coleman , Florida
                                            33521-1031
                                    i .*?
                                    ..e.
                                       ..7. .

                                     W
Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 25 of 26
                                                                                                                             t
                                                                                                                             i
                                                                                                                             :
                                                                                                                             j
                                                                                                                             '
                                                                                                                             -
                                                                                                                             t
                                                                                                                             .)
                                                                                                                              -
                                                                                                                              -U.
                                                                                                                              .4
                                                                                                                               -
                                                                                                                               :Q
                                                                                                                                r
                                                                                                                                ,:=
                                                                                                                                  ')ç
                                                                                                                                  .
                                                                                                                                  (
                                                                                                                                  -
                                                                                                                                  )
                                                                                                                                  r
                                                                                                                                  !
                                                                                                                                  ; v
                                                                                                                                    ,
                                                                                                                                    !
                                                                                                                                    ::-
                                                                                                                                    -

                                                                                                                                      :
                                                                                                                                      2
                                                                                                                                      :
                                                                                                                                      !:
                                                                                                                             yo
                                                                                                                             1 .'yvr
                                                                                                                                   v
                                                                                                                             s v c-j,
                                                                                                                                    ç
                                                                                                                             ù
                                                                                                                             V
                                                                                                                             ts
                                                                                                                              Wj&.au
                                                                                                                                   <
                                                                                                                             @--y
                                                                                                                                qv
                                                                                                                              > ''
                                                                                                                                   -
                                                                                                                                   yr
                                                                                                                                   u
                                                                                                                             ,,                                 j                        o.
                                                                                                                             $                                  gC                      ;
                                                                                                                             yJ                                 p                        %
                                                                                                                             .
                                                                                                                             /.
                                                                                                                              , z
                                                                                                                                -
                                                                                                                                                                (



     t D ào
          cZo çf                                                                                                                    '
                                                                                                                                                                ï
                                .                                                                                                           i
    g, o       y (                                                                                                                          I<
                                                                                                                                            lc              =



    x
     i
     -




    -o
       f
       0p  x
           /
         o a
             j
             + j
               -t                                                                                                                           f-
                                                                                                                                            1œ
                                                                                                                                            IX
                                                                                                                                            lm
                                                                                                                                                            -
                                                                                                                                                            =
                                                                                                                                                            -
                                                                                                                                                            =
                                                                                                                                             =              =
    = p             z z                                                                                                                          c          -

    T o ) v,o x /         .-
                                                                                                                                            Icc
                                                                                                                                                            =
                                                                                                                                                            =
                                                                                                                                                            -
    , g oy?o u  g,
                 4
                      .
                                                                                                                                            lc              =
                                                                                                                                             >              -
                                                                                                                                            l               -
           o -
             xj.                                                                                                                            1*
                                                                                                                                            lr
                                                                                                                                             m
                                                                                                                                                            -
                                                                                                                                                            =
                                                                                                                                                            -
    >
    % oy
       (
       q-S4î.
            'g
             Q
             *                                             %*
                                                                                                                                              r
                                                                                                                                                 =
                                                                                                                                                 &
                                                                                                                                                            =
                                                                                                                                                            =
                                                                                                                                                            -
   +
   2 p
     4
     v* a
        ôjM
          -
          >
           ,
           j                                        o
                                                    -
                                                    f
                                                     *
                                                    p q
                                                      e
                                                           s
                                                                    J                                                                       iim
                                                                                                                                            ,
                                                                                                                                                            -


    !
    ;j
     -, ..
     ,
    --
     -   -- .
            -$
             j
             -'
              -
              h
              k-..
                 -j
                  !
                  .-
     i
     ,'-..        r       r-n                       o -
                                                                        '


    4Azp          t; ô                              œ -
                                                    >
                                                    o --
                                                                                 .                .           .         .               .                C
                                                                                                                                                         , .n
                                                                                                                                                                                 - '-,
                                                                                                                                                                                     -
         %))      4 .ç'                                                     .' t .
                                                                                 '
                                                                                 .
                                                                                                 .
                                                                                                      .
                                                                                                                  m
                                                                                                                  o
                                                                                                                  ;()        ;,. 4
                                                                                                                                                     .' ' x
                                                                                                                                                      ,. m
                                                                                                                                                            O                :
                                                                                                                                                                            ,'

   7
   -'k.
      >
      ;)
       .          jr :
                     -4                         !
                                                1
                                                !
                                                                            y
                                                                            g
                                                                            ï
                                                                            .        .
                                                                                             .
                                                                                             p:
                                                                                                      '
                                                                                                      k .
                                                                                                                  m-.
                                                                                                                  K
                                                                                                                  m
                                                                                                                  m
                                                                                                                  N.
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                        '
                                                                                                                                             .
                                                                                                                                                      '
                                                                                                                                                      I ''m
                                                                                                                                                     .rN
                                                                                                                                                     ..
                                                                                                                                                        .p
                                                                                                                                                            <
                                                                                                                                                           'u

                                                                                                                                                          .( c'
                                                                                                                                                                    '.
                                                                                                                                                                    .
                                                                                                                                                                             .
                                                                                                                                                                                 :
                                                                                                                                                                                 .
                                                                                                                                                                                       I
                                                                                                                                                                                        -
                                                                                                                                                                                        t'4L..
                                                                                                                                                                                       i7
                                                                                                                                                                                        *î
                                                                                                                                                                                         '1 '
                                                                                             'kt
                                                                                               1!                 (:::7 1!!.
                                                                                                                           6' .       %gC
                                                                                                                                        ./
                                                                                                                                         '..a
                                                                                                                                            ,'
                                                                                                                                             . . 4 t;fli g>'. .                             '
                                                ;                                                                                                                                    ..;$
                                                                                                                                                                                       lt   '

   W G                                              =
                                                    Q       >oïo=c
                                                            KO OO'                   ï .çx7
                                                                                        ''
                                                                                          f
                                                                                          2
                                                                                          ,                e      trlf.lï
                                                                                                                        . zv
                                                                                                                           1 .. . .u..,;z..    ,,.. > '.                         t. .      . .,
                                                                                                                                                                                           <

                                                f   o* ouive                '            .                    .   >     .r
                                                                                                                         .:t
                                                                                                                           .
                                                                                                                           .           ?
                                                                                                                                       '
                                                                                                                                       .-u.: . I
   GJ >                                         I   > c:
                                                    ïo  K am
                                                           aoo
                                                             vY             .
                                                                                                 -
                                                                                                          z
                                                                                                           :
                                                                                                                             ..
                                                                                                                                                           +7 ..
                                                                                                                                                            m
                                                                                                                                                                        '

   c   m*      w'
               >                                i
                                                l
                                                l   M.
                                                    ï
                                                           > .
                                                      o : #m-X>
                                                                .                                          2m
                                                                                                          .z.
                                                                                                            o
                                                                                                                                                 .        fO
                                                                                                                                                          çx
                                                                                                                                                                                              t
                                                           m                k.                            ', m               z'p'                          t.'<
   3                                            1   :
                                                    ao
                                                           c <a
                                                              .
                                                              w
                                                                             )                            ('<
                                                                                                           , rrl
                                                                                                                                .                          ém
                                                                                                                                                          4? ;l7        k        t
                                                                            .                             vJ
                                                                                                          .'
                                                                                                             D
                                                                                                                              ,
                                                                                                                                      '
                                                                                                                                            a.       . (N
                                                                                                                                                                        ?
                                                                                             f'
                                                                                              &1t. ,' x< n
                                                                                                         ''                                 :
                                                                                                                                            -g
                                                                                                                                             w.)          (.
                                                                                                                                                           '
                                                                                                                                                           yc; n.                    ?'
                                                                                                                                                                                      k:
                                                                                                                                                                                       xzy
                                                                                                                                                                                         v
                                                                                                                                                                                         o'
                                                                                                                                                                                          7
                                                                                         49f.r+.')s
                                                                                                  l.:. '.r.>c(
                                                                                                             z)k<.,
                                                                                                                  .
                                                                                                                   t.u):.I
                                                                                                                  J.
                                                                                                                   +                      c.ïr..
                                                                                                                                        '21'''
                                                                                                                                                * I t/l 6
                                                                                                                                                J
                                                                                                                                               .)
                                                                                                                                               z  I.> *.
                                                                                                                                                  g
                                                                                                                                                                                 '.
         Case 9:17-cv-81262-DMM Document 94 Entered on FLSD Docket 10/07/2019 Page 26 of 26




         o'o=
    < ujv *
    ==l.
       up:
         z:o x =Y-=
 *0 - tllcn -tr
              o  -.>.<
                 1     z!o = al
Qo tu cotu n.ux                   w #-
2 c)-
      m (a..xxulx
                Oy =u
      <   n (7u:-o
                0
'' a
i:z: :
 $7  c: z
        ..- <pgp
        e:  l
            u
            cn    -
                  0 x=z'vG
                         <OtpuXo=O
                                 tuO
                                   :           -
 z)tuo ccso
= F-(D o :.     !o s= cc n:a. .0.
 oF- <-'ip,oF-* y# Nb
c kllt.u (:r: o ?)j -
                    c,u4kt?zct l
                               cl(7<
. ..:z j  :cx o.àt:-j
                      r
                      .c  +- sz z tu -
?   111ttlt.
           utt1o;('iYC  jk       #
g= 'ax.k c=o d :' .7 (.0'a-'2a-1 a=.
         -        >-'' .
                        .
                        . .


A=o'-.
3
t     X'
     =m
       -'u1
         R(
          rco:)=:'KI0F-
             .v    -
                      73ua
                       :'y
                       -
                       -   .
                           u
                             tfl
                               u
                               t/ïd
                                -


n
- <: r<a.a w >u  D iE CZJo Jl*
< uzi- cr (-3 -u -   ouuu cu)
                            r
                            noDtgu-.*.vs
                          -a:
x = tuo < x. < occ=
                  <p z a:ro r.ou((az hx
                                      a
                                      .
         m u a. (J u2uo o z                .

                         .< uu< o
